Citation Nr: 1228869	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD. 


REPRESENTATION

Appellant represented by:	Virginia G. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, and from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted, in pertinent part, service connection for PTSD and assigned a rating of 50 percent effective April 13, 2005

In March 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing. 

In May 2011, the Board denied entitlement to an initial evaluation in excess of 50 percent for PTSD.  The Veteran appealed the Board's May 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a Joint Motion, vacating the May 2011 Board decision and remanding the claim to the Board for compliance with the Joint Motion directives.  

In the Joint Motion, it was noted that a claim for TDIU should be adjudicated in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues have been amended accordingly. 
 
In a letter dated July 3, 2012, the Veteran was notified that the Veterans Law Judge who conducted the March 2011 Travel Board hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board.  He was advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he does not want another hearing and proceed accordingly.  The Veteran did not respond. 

The issue of entitlement to service connection for diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is necessary prior to adjudicating the Veteran's claims. 

As noted in the Joint Motion, VA has not yet adjudicated a claim for TDIU.  In light of a recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's claim for an increased rating for his PTSD includes consideration of entitlement to a TDIU since the issue is raised by the record.  The Board notes that the Veteran has not been provided with appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO should provide corrective notice and request that the appropriate TDIU form be completed. 

The Board further notes that the Veteran's most recent VA psychiatric examination took place in July 2009, approximately three years ago.  The Veteran's representative has argued that the 2009 VA examination is insufficient because that examiner diagnosed bipolar disorder, which has not been shown in other medical reports.  The Board notes that in addition to PTSD, the medical evidence does reflect a diagnosis of a personality disorder.  Although the Board will not address the merits of the representative's arguments concerning the adequacy of the 2009 VA examination at this time, the Board finds the Veteran should be afforded a new examination to determine the current severity of his service-connected PTSD and to obtain an opinion as to whether the Veteran is unemployable due solely to PTSD, without regard to nonservice connected conditions or his age.  In this regard, the Board notes the Veteran receives Social Security disability benefits for physical disabilities.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 61 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what information and evidence is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for PTSD since March 2011.  After securing any necessary release, the RO/AMC should request these records.  In addition, obtain mental health treatment records from the Texarkana and Shreveport VA medical facilities dating since March 2011.  If any requested records are not available, the Veteran and his representative should be notified of such.

3.  After the above has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate all symptoms related to the Veteran's PTSD.  If other psychiatric disorders are diagnosed, the examiner should indicate whether those disorders are related to the Veteran's service connected PTSD.  If not, the examiner should indicate which symptoms noted on the examination 
are attributable solely to nonservice connected psychiatric/personality disorder(s).  A Global Assessment of Functioning score for the service-connected PTSD and any related psychiatric disability should be assigned.  

In addition, the examiner should provide an opinion as to whether the Veteran's PTSD (to include any related psychiatric disability) renders the Veteran unable to obtain or maintain gainful employment without regard to age or nonservice connected disabilities.  The examiner should provide his/her reasoning for the conclusions reached. 

4.  Following the completion of the above, the RO should review the evidence and determine whether the Veteran's claim for a higher rating for PTSD, to include a TDIU, may be granted.  If not, he and his attorney should be furnished an appropriate supplemental statement of the case which includes the relevant TDIU regulations and be provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



